Citation Nr: 1017477	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-33 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for fever blisters to 
include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for right otitis 
externa.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.

6.  Entitlement to a rating for right chronic Achilles 
tendonitis higher than 10 percent before February 25, 2008, 
and a rating higher than 20 percent from February 28, 2008.

7.  Entitlement to a rating higher than 10 percent for left 
chronic Achilles tendonitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1978 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO or an 
Agency of Original Jurisdiction (AOJ)).  While on appeal in a 
rating decision in October 2008, the RO increased the rating 
for right chronic Achilles tendonitis, effective February 25, 
2008.  As the Veteran did not express satisfaction with the 
increased rating and it is less than the maximum under the 
applicable criteria, both stages of the rating remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2010, the Veteran submitted a motion for 
advancement of the appeal on the Board's docket under 
38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).  The motion 
was denied by a Deputy Vice Chairman of the Board because 
good cause for the motion had not been shown.  And the appeal 
will remain in its current docket order number.

In a rating decision in September 2008, the RO denied the 
claim of service connection for tinnitus.  The Veteran was 
notified of the adverse determination and of his appellate 
rights by letter, dated September 4, 2008.  In October 2008, 
the Veteran filed a notice of disagreement and the RO issued 
a statement of the case in November 2008, which was mailed on 
November 28, 2008.  

In March 2010, the Veteran filed a substantive appeal.  As 
the substantive appeal was not filed within 60 days from the 
date the statement of the case was mailed or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the adverse determination being appealed, 
the substantive appeal was not timely.  38 C.F.R. 
§ 20.302(b).  And the matter of the timeliness of the 
substantive appeal is REMANDED to an agency of original 
jurisdiction for appropriate action. 

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Prior to February 25, 2008, right chronic Achilles 
tendonitis was manifested by moderate limitation of motion 
and marked limitation of motion was not shown;  after 
February 25, 2008, the right chronic Achilles tendonitis is 
manifested by marked limitation of motion without ankylosis 
of the right ankle.

3.  Throughout the appeal period, the left chronic Achilles 
tendonitis has been manifested by moderate limitation of 
motion and marked limitation of motion has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent prior to February 25, 2008, and higher than 20 
percent from that date, for right chronic Achilles tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).

2.  The criteria for a disability rating higher than 10 
percent for left chronic Achilles tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

On the claims for increase, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), when VA receives a complete or 
substantially complete application for benefits, it will 
notify the claimant of the following: (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA 
will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2002, November 2002, December 2007, 
February 2008, and October 2008.  The notice included the 
type of evidence needed to substantiate the claims for 
increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on 
the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
of pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

The Veteran was afforded VA examinations in January 2003 and 
February 2008.  The reports of the VA examinations contain 
history, clinical findings, and discussion of the criteria 
for rating the disabilities, which are adequate for rating 
purposes.  

As there is no indication of the existence of additional 
relevant evidence to substantiate the claims, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  Here, the RO assigned staged ratings for the right 
chronic Achilles tendonitis.

When an unlisted condition is encountered, it will be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Chronic Achilles tendonitis is an unlisted condition, which 
has been rated analogously under the criteria for rating 
tenosynovitis, Diagnostic Code 5024, which in turn is rated 
based on the limitation of motion of the affected parts.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5270, ankylosis of the ankle in planter 
flexion, less than 30 degrees, is rated 20 percent; ankylosis 
of the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is rated 30 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle is rated 10 percent and marked limitation of motion 
of the ankle is rated 20 percent.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45. 

Facts

The Veteran seeks increased ratings for chronic Achilles 
tendonitis, which was been rated 10 percent in the right 
ankle prior to February 25, 2008, and 20 percent thereafter, 
and the left ankle has been rated 10 percent throughout the 
appeal period.  

On VA examination, the Veteran complained of pain from the 
posterior calf to the foot, which recurred without any 
particular catalyst between 12 and 15 times a year, lasting 
anywhere between 3 and 21 days, resulting in difficulty 
standing, walking, or weightbearing.  He stated that he lost 
about 15 days from work in the past year due to this problem.  
On physical examination, there was tenderness to palpation 
diffusely over both ankles and the distal Achilles tendons 
with continued but lessened tenderness proximally to the 
musculotendinous junctions.  Active range of motion of the 
ankles was: dorsiflexion to 15 degrees, bilaterally, and 
plantar flexion to 40 degrees, bilaterally, with pain.  

In February 2008, the Veteran was seen by a private physician 
for evaluation and treatment of tendonitis.  The Veteran 
complained of pain in the left calf region, beginning 6 
months earlier, which progressed into the lower leg and foot.  
About 3 months later, he stated that the pain began in the 
right calf and foot.  Climbing stairs, getting up after 
prolonged sitting, and weight bearing in general caused 
increased pain.  On physical examination, the Veteran was 
able to walk without assistive devices and had a short 
stride-length gait.  There was moderate tightness in the 
bilateral calf region and increased sensitivity in the 
lateral ankles and the feet.  Ranges of motion were: 
dorsiflexion to 3 degrees on the right and 5 degrees on the 
left, and plantar flexion to 23 degrees on the right and 31 
degrees on the left. 

On VA examination in February 2008, the Veteran complained of 
persistent and recurrent Achilles tendonitis, which had 
progressively worsened over the past 2 to 3 years with 
exacerbations 5 to 7 times a year.  He also reported flare-
ups 7 to 10 times per month to 8 out of 10 depending on 
activity, especially prolonged walking or stair climbing.  He 
denied any numbness, tingling, decreased sensation, or 
weakness, but reported increased fatigue especially limiting 
his ability to walk for extended periods or climb stairs.  On 
physical examination, he had a wide-based antalgic gait on 
the right with a slight limp.  He had some slight swelling 
over the distal insertion of the right Achilles tendon and 
tenderness to palpation over the bilateral Achilles tendon, 
but there was no crepitus on motion.  

There was also tenderness to palpation over the posterior 
tibialis tendon on the right, but no tenderness over the 
anterior talofibular, calcaneal fibular, posterior 
talofibular, or deltoid ligaments bilaterally.  Ranges of 
motion on the right were dorsiflexion to 0 degrees and 
plantar flexion to 35 degrees, and on the left dorsiflexion 
was to 10 degrees and plantar flexion was to 40 degrees.  
There were complaints of pain with all motions, but it did 
not result in additional limitation of motion, but repetitive 
motion did result in protective posturing.  Vascular and 
neurological findings were normal with the exception of 
diminished reflexes at the Achilles tendon, bilaterally.  



In a statement in March 2008, the Veteran reported persistent 
and severe pain in his ankle and Achilles tendons when 
pushing off his feet when walking or rising from a sitting 
position.  He indicated that he experienced chronic 
debilitating pain, weakened movement, excess fatigability, 
and incoordination.  He stated that the pain, discomfort, and 
tenderness improved overnight and then worsened during the 
day as his activity level increased. 

Analysis

Right Achilles Tendonitis

Prior to February 25, 2008, the Veteran exhibited only 
moderate limitation of motion in the right ankle with 
dorsiflexion of 15 degrees out of 20 degrees or 75% of normal 
dorsiflexion and plantar flexion of 40 degrees out of 45 
degrees or 88% of normal plantar flexion as shown on VA 
examination in January 2003.  With 75% or more of normal 
dorsiflexion or plantar flexion, the combined findings of 
limitation of dorsiflexion and of plantar flexion do not more 
nearly approximate or equate to marked limitation of motion, 
considering additional functional loss due to pain or during 
flare-ups, prior to February 2008.  And the criteria for the 
next higher rating under Diagnostic Code 5271 have not been 
met. 

On VA examination on February 25, 2008, there was a complete 
absence of dorsiflexion and plantar flexion was to 35 degrees 
out of 45 degrees or 77 percent of normal plantar flexion.  
The current 20 percent rating under Diagnostic Code 5271 is 
the maximum schedular rating.  The criteria for a higher 
rating under Diagnostic Code 5270, 30 percent, are either 
ankylosis of the ankle in planter flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.   In the absence of evidence of ankylosis, the 
criteria for a higher rating under Diagnostic Code 5270 have 
not been met. 



On the private examination in February 2008, the range of 
motion findings for the right ankle were substantially 
similar to the findings on the VA examination.  The effective 
date for a claim for increase is the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  However, regardless of the regulations governing 
effective dates, payment of monetary benefits may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  
38 C.F.R. § 3.31.  Therefore, the Veteran is not prejudiced 
by the determination setting the effective date based on the 
VA examination of February 25, 2008, rather than based on the 
private examination of February 21, 2008, as the increased 
rate of compensation could not be paid earlier than March 1, 
whether the effective date is February 21 or 25, 2008. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Left Achilles Tendonitis

During the appeal period the Veteran exhibited only moderate 
limitation of motion in the right ankle with dorsiflexion of 
15 degrees out of 20 degrees or 75% of normal dorsiflexion 
and plantar flexion of 40 degrees out of 45 degrees or 88% of 
normal plantar flexion as shown on VA examination in January 
2003.  With 75% or more of normal dorsiflexion or plantar 
flexion, the combined findings of limitation of dorsiflexion 
and of plantar flexion do not more nearly approximate or 
equate to marked limitation of motion, considering additional 
functional loss due to pain or during flare-ups.  And the 
criteria for the next higher rating under Diagnostic Code 
5271 have not been met.  

On the February 2008 VA examination, left ankle dorsiflexion 
was to 10 degrees out of 20 degrees or 50% of normal 
dorsiflexion and plantar flexion was 40 degrees out of 45 
degrees or 88% of normal plantar flexion.  



With 50% of normal dorsiflexion and 88% of normal plantar 
flexion, the combined findings of limitation of dorsiflexion 
and of plantar flexion do not more nearly approximate or 
equate to marked limitation of motion, considering additional 
functional loss due to pain or during flare-ups.  And the 
criteria for the next higher rating under Diagnostic Code 
5271 have not been met. 

Although the earlier private evaluation in February 2008 
showed dorsiflexion to 5 degrees and plantar flexion to 31 
degrees, the findings were not duplicated on VA examination 
several days later.  For this reason, the Board places more 
probative value on the findings of the VA examination than on 
the findings of the private evaluation.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the  disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
levels and symptomatology, and provided for higher ratings 
for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent prior to February 25, 2008, 
and higher than 20 percent from that date for right chronic 
Achilles tendonitis is denied.

A rating higher than 10 percent for left chronic Achilles 
tendonitis is denied.


REMAND

On the claims of service connection for sinusitis, right 
otitis externa, allergic rhinitis, and joint pain, in 
February 2010, the Veteran submitted additional evidence, but 
did not waive the right to have the evidence initially 
consideration by the RO.  Under 38 C.F.R. § 20.1304, the 
evidence must be referred to the RO for initial review.

On the claims of service connection for sinusitis, fever 
blisters, allergic rhinitis, and joint pain, further 
evidentiary development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  On the claims of service connection 
for sinusitis, fever blisters, and 
allergic rhinitis, afford the Veteran a 
VA examination by an ear, nose, and 
throat physician. 



The physician is asked to determine the 
following: 

a).  Whether the current sinusitis, 
which can be traced from 1996 to 2008, 
is at least as likely as not 
etiologically related to a single, 
episode in service in December 1987.  

In formulating the opinion, please 
comment on the clinical significance 
that the Veteran denied sinusitis on 
examination prior to separation from 
service. 

b).  Whether the Veteran has recurrent 
fever blisters and, if so, whether 
fever blisters are a known clinical 
diagnosis? 

c).  Whether the Veteran has recurrent 
allergic rhinitis, which can be traced 
from 1998, and, if so, whether it is at 
least as likely as not etiologically 
related to symptoms of red and watery 
eyes in July 1982 and in July 1986. 

In formulating the opinion, please 
comment on the clinical significance 
that the Veteran denied nose or hay 
fever on examination prior to 
separation from service.

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The Veteran's file should be made 
available to the examiner. 

2.  On the claim of service connection 
for joint pain, afford the Veteran a VA 
examination to determine whether the 
Veteran has chronic joint pain due to 
an undiagnosed illness due to exposure 
to environmental hazards in Southwest 
Asia from September 1991 to October 
1991. 

The Veteran's file should be made 
available to the examiner. 

3.  Address the matter of the 
timeliness of the substantive appeal, 
received in March 2010 to the rating 
decision in September 2008, denying the 
claim of service connection for 
tinnitus and after the statement of the 
case was issued on November 28, 2008.  
This issue is appealable, if the 
Veteran wishes to appeal. 

4.  After the development has been 
completed, adjudicate the claims of 
service connection, including  any 
additional evidence the Veteran has 
submitted or may submit.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


